Name: Council Decision of 23 May 2011 concerning the conclusion, on behalf of the European Union, of the Agreement on the Protection and Sustainable Development of the Prespa Park Area
 Type: Decision
 Subject Matter: regions of EU Member States;  Europe;  natural environment;  cooperation policy;  economic policy;  environmental policy
 Date Published: 2011-10-04

 4.10.2011 EN Official Journal of the European Union L 258/1 COUNCIL DECISION of 23 May 2011 concerning the conclusion, on behalf of the European Union, of the Agreement on the Protection and Sustainable Development of the Prespa Park Area (2011/646/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 192(1), in conjunction with point (6)(a) of Article 218, thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) Directive 2000/60/EC of the European Parliament and of the Council of 23 October 2000 establishing a framework for Community action in the field of water policy (1) (the EU Water Framework Directive) requires, where river basins extend beyond the territory of the Union, Member States to endeavour to establish appropriate coordination with the relevant non-Member States, with the aim of achieving the objectives of the Directive throughout the river basin district. (2) On 27 June 2006, the Council adopted a decision authorising the Commission, on behalf of the European Community, to negotiate the conclusion of international river basin agreements to improve cooperation in European river basins shared between certain Member States and third countries. (3) The Prespa Lakes and their surroundings are a unique natural area with high ecological significance, which can only be preserved through a holistic approach at basin level. (4) An Agreement on the Protection and Sustainable Development of the Prespa Park Area has been negotiated by the European Commission, Greece, Albania and the former Yugoslav Republic of Macedonia and constitutes an upgrade of the existing cooperation in the area, while holding the potential to contribute to the successful implementation of the EU Water Framework Directive. (5) The Agreement should be concluded, HAS ADOPTED THIS DECISION: Article 1 The Agreement on the Protection and Sustainable Development of the Prespa Park Area is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to proceed, on behalf of the Union, to the notification provided for in Article 18 of the Agreement, in order to express the consent of the Union to be bound by the Agreement. Article 3 This Decision shall enter into force on the day of its adoption (2). Done at Brussels, 23 May 2011. For the Council The President MARTONYI J. (1) OJ L 327, 22.12.2000, p. 1. (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.